Name: Commission Regulation (EC) NoÃ 921/2007 of 1 August 2007 derogating from Regulation (EC) NoÃ 1535/2003 for the 2007/08 marketing year as regards the final date for signing contracts for tomatoes for processing in Bulgaria and Romania
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  cooperation policy;  Europe;  European Union law;  civil law
 Date Published: nan

 2.8.2007 EN Official Journal of the European Union L 201/6 COMMISSION REGULATION (EC) No 921/2007 of 1 August 2007 derogating from Regulation (EC) No 1535/2003 for the 2007/08 marketing year as regards the final date for signing contracts for tomatoes for processing in Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Transitional measures should be adopted to allow producers and processors in Bulgaria and Romania to benefit from the provisions of Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1). (2) Under Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2), contracts for tomatoes must be signed, by 15 February, by processors approved by the competent authorities and producer organisations granted recognition or preliminary recognition. A derogation, for the 2007/08 marketing year only, should be made from the timetable for signing contracts laid down in Regulation (EC) No 1535/2003. Otherwise, and particularly in the case of tomatoes, the parties concerned would be unable to benefit from the aid scheme provided for in Regulation (EC) No 2201/96 during the marketing year in progress. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 6(1)(a) of Regulation (EC) No 1535/2003, in the case of tomatoes in Bulgaria and Romania during the 2007/08 marketing year only, contracts between producer organisations within the meaning of paragraph 1(1)(a) of that Regulation and approved processors shall be concluded by 31 July 2007 and at least 10 days before deliveries are to commence. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by the Act concerning the conditions of accession of the Republic of Bulgaria and Romania and the adjustments to the Treaties on which the European Union is founded (OJ L 157, 21.6.2005, p. 203). (2) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 1663/2005 (OJ L 267, 12.10.2005, p. 22).